Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano,
  161869(43)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 161869
  v                                                                 COA: 353243
                                                                    Emmet CC: 19-004943-FH
  LUCUS WILLIAM COVEY,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of the Emmet County Lakeshore
  Association et al. to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on March 25, 2021, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 26, 2021

                                                                              Clerk